DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Zhang et al. (“Forward Attention in Seq-to-Seq…for Speech Synthesis”) teaches a forward attention method for the sequence-to-sequence acoustic modeling of speech synthesis. This method is motivated by the nature of the monotonic alignment from phone sequences to acoustic sequences. Only the alignment paths that satisfy the monotonic condition are taken into consideration at each decoder timestep. The modified attention probabilities at each timestep are computed recursively using a forward algorithm. A transition agent for forward attention is further proposed, which helps the attention mechanism to make decisions whether to move forward or stay at each decoder timestep. Experimental results
show that the proposed forward attention method achieves faster convergence speed and higher stability than the baseline attention method. Besides, the method of forward attention with transition
agent can also help improve the naturalness of synthetic speech and control the speed of synthetic speech effectively ([Abstract]).
	Steedman et al. (US 2021/0141798) teaches the user inputted query as a sequence of embedding vectors using a first model, wherein the first model is configured to segment the user inputted query into a sequence of units from a vocabulary of units and represent each unit in the sequence as an embedding vector, wherein at least one of the units in the vocabulary is an incomplete word ([0039]).
The difference between the prior art and the claimed invention is that Zhang nor Steedman explicitly teach counting a number of incomplete generated sequences of feature vectors among the plurality of generated sequences of feature vectors; generating a score indicating a stability of the model based on the count of incomplete generated sequences of feature vectors; and storing the model checkpoint when the score indicating the stability of the model is above a predetermined threshold.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Zhang and Steedman to include counting a number of incomplete generated sequences of feature vectors among the plurality of generated sequences of feature vectors; generating a score indicating a stability of the model based on the count of incomplete generated sequences of feature vectors; and storing the model checkpoint when the score indicating the stability of the model is above a predetermined threshold. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joon et al. (KR 20200092511) suggests a non-autoregressive speech synthesis method and system based on a deep neural network. According to one embodiment of the present invention, the non-autoregressive speech synthesis system based on the deep neural network may comprise: a sentence data analysis unit analyzing sentence data to output purified sentence data; a speech feature vector string synthesis unit generating a template input and generating a speech feature vector string by using an attention mechanism and adding the purified sentence data to the generated template; and a speech reconstitution unit converting the speech feature vector string into speech data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656